                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

TORU GOTEL,                      :
                                 :
                Petitioner,      :
                                 :
           vs.                   :
                                 :
                                 :             CIVIL ACTION NO. 5:18-CV-373 (MTT)
SHAWN CARTER,                    :
                                 :
                Respondent.      :
___________________________ _____:

                                          ORDER

      Plaintiff Toru Gotel has filed an application to appeal in forma pauperis. Doc.

12. The Plaintiff seeks to appeal the judgment in favor of the Defendant entered on

November 8, 2018 (Doc. 8). Applications to appeal in forma pauperis are governed by

28 U.S.C. § 1915 and Fed. R. App. P. 24. 28 U.S.C. § 1915 provides:

      (a)(1) [A]ny court of the United States may authorize the commencement,
      prosecution or defense of any suit, action or proceeding, civil or criminal,
      or appeal therein, without prepayment of fees or security therefore, by a
      person who submits an affidavit that includes a statement of all assets
      such prisoner possesses that the person is unable to pay such fees or
      give security therefor. Such affidavit shall state the nature of the action,
      defense or appeal and affiant’s belief that the person is entitled to redress.

      ...

      (3) An appeal may not be taken in forma pauperis if the trial court certifies
      in writing that it is not taken in good faith.

Similarly, Fed. R. App. P. 24(a) provides:

      (1) [A] party to a district-court action who desires to appeal in forma
      pauperis must file a motion in the district court. The party must attach an
      affidavit that:

             (A) shows . . . the party’s inability to pay or to give security for fees
             and costs;
                  (B) claims an entitlement to redress; and
                  (C) states the issues that the party intends to present on appeal.

          (2) If the district court denies the motion, it must state its reasons in
          writing.

          Thus, the Court must make two determinations when faced with an application to

proceed in forma pauperis. First, it must determine whether the plaintiff is financially

able to pay the filing fee required for an appeal. Here, the Plaintiff’s affidavit shows she

has an income of $750 per month in disability benefits, which falls below the federal

poverty threshold. 1 Doc. 12 at 2. Her expenses are $740 per month, and she has

only one asset, her home, worth $50,000. Id. at 3, 5. She has no cash or bank

accounts. Id. at 2. Based on this information, the Court finds the Plaintiff has

sufficiently demonstrated poverty under 28 U.S.C. § 1915.

          Next, the Court must determine if the Plaintiff has satisfied the good faith

requirement. “‘[G]ood faith’ . . . must be judged by an objective standard.” Coppedge v.

United States, 369 U.S. 438, 445 (1962). The plaintiff demonstrates good faith when

she seeks review of a non-frivolous issue. Id. An issue “is frivolous if it is ‘without

arguable merit either in law or fact.’” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir.

2002) (citations omitted). “Arguable means capable of being convincingly argued.”

Sun v. Forrester, 939 F.2d 924, 925 (11th Cir. 1991) (quotation marks and citations

omitted); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (“[A] case is frivolous . . .

when it appears the plaintiff ‘has little or no chance of success.’”) (citations omitted).

“In deciding whether an [in forma pauperis] appeal is frivolous, a district court

determines whether there is ‘a factual and legal basis . . . for the asserted wrong,



1   The federal poverty guidelines can be found at https://aspe.hhs.gov/poverty-guidelines.


                                                     -2-
however inartfully pleaded.’” Sun, 939 F.2d at 925 (citations omitted).

       Although Plaintiff has not submitted a statement of the issues she intends to

appeal, as is required under Fed. R. App. P. 24(a)(1)(C), this Court’s independent

review of the issues addressed in its Order (Doc. 7) dismissing the amended complaint

demonstrates that Plaintiff’s appeal is frivolous. See Hyche v. Christensen, 170 F.3d

769, 771 (7th Cir. 1999), overruled on other grounds by Lee v. Clinton, 209 F.3d 1025

(7th Cir. 2000) (explaining that the arguments to be advanced on appeal are often

obvious and decisions regarding good faith can be made by looking at the “reasoning of

the ruling sought to be appealed” instead of requiring a statement from the plaintiff).

The appeal, therefore, is not brought in good faith. Plaintiff has raised no issues with

arguable merit.

       Consequently, Plaintiff’s application to appeal in forma pauperis (Doc. 12) is

DENIED. If Plaintiff wishes to proceed with her appeal, she must pay the entire $505

appellate filing fee.

       SO ORDERED, this 29th day of November, 2018.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                            -3-
